            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 1 of 34




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    HAPCO,
                           Plaintiff,
                v.
    CITY OF PHILADEPHIA and
    THE HONORABLE JAMES KENNEY,
                    Defendants,                                      CIVIL ACTION NO. 20-3300

               and
    TENANT UNION REPRESENTATIVE
    NETWORK AND PHILADELPHIA
    UNEMPLOYMENT PROJECT
                  Defendant-Intervenors.

                                        MEMORANDUM OPINION
Rufe, J.                                                                             August 27, 2020

           Plaintiff HAPCO, a 501(c)(4) corporation that is an association of Philadelphia

residential investment and rental property owners and managers, seeks to preliminarily enjoin

Defendants City of Philadelphia and the Honorable James Kenney from implementing or

enforcing several temporary emergency bills passed by the Philadelphia City Council in response

to the COVID-19 pandemic. After considering the parties’ briefing and after a hearing, for the

following reasons, HAPCO’s motion will be denied.

      I.      BACKGROUND

           The world is in the midst of an unprecedented public health crisis. The deadliest

pandemic in over a century has swept across the globe and has upended the lives of the

American people in previously unimaginable ways. Over 5.7 million Americans have contracted

the novel coronavirus, COVID-19, and, tragically, more than 177,000 Americans have died.1 In




1
 Cases of Coronavirus Disease (COVID-19) in the U.S., CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us html (last visited August 27, 2020).
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 2 of 34




Philadelphia, more than 33,000 people have tested positive for COVID-19 and the death toll has

exceeded 1,700.2

           Because “COVID-19 spreads mainly among people who are in close contact,” and social

distancing “is the best way to reduce the spread,”3 government officials have imposed severe

measures to counter the disease. On March 6, 2020, Governor Wolf issued a Proclamation of

Disaster Emergency.4 On March 13, 2020, the Governor closed schools across the

Commonwealth.5 On March 17, 2020, recognizing that “COVID-19 is easily transmitted,

especially in group settings, including by people with no symptoms or mild symptoms,” Mayor

James Kenney and the City of Philadelphia Commissioner of Public Health issued a joint order

prohibiting the “operation of non-essential businesses in Philadelphia.”6 On March 23, 2020,

Governor Wolf issued an Order For Individuals to Stay at Home which required Philadelphians,

among others, to “stay at home except as needed to access, support, or provide life sustaining

business, emergency, or government services.”7

           On May 7, 2020, recognizing that “the movement and/or displacement of individuals

residing in Pennsylvania from their homes or residences during the current stage of the disaster

emergency constitutes a public health danger to the Commonwealth in the form of unnecessary

movement that increases the risk of community spread of COVID-19,” Governor Wolf imposed




2
 Coronavirus Disease 2019 (COVID-19), CITY OF PHILADELPHIA, https://www.phila.gov/programs/coronavirus-
disease-2019-covid-19/ (last visited August 27, 2020).
3
 Social Distancing, CENTERS FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/social-distancing.html (last visited August 27, 2020).
4
    Ex. 1.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-2].
5
    Ex. 1.C, City of Philadelphia’s Response in Opposition [Doc. No. 28-2].
6
    Ex. 1.E, City of Philadelphia’s Response in Opposition [Doc. No. 28-2].
7
    Ex. 1.F, City of Philadelphia’s Response in Opposition [Doc. No. 28-2].



                                                           2
             Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 3 of 34




a 60-day moratorium on both evictions and foreclosures.8 As the Governor’s order explained,

evictions are particularly harmful during the COVID-19 pandemic. Although limited contact

with others has been recognized as necessary to counter the pandemic, this is often impossible

for people who are evicted. “When a person is unable to find housing to rent on their own, they

often ‘double-up’ by moving in with family or friends.”9 Dr. Michael Z. Levy, an epidemiologist

at the University of Pennsylvania, modeled the effect of resuming evictions on the spread of

COVID-19 and concluded that, as a result of doubling-up, “[b]y May 1st of 2021 a median

additional 1.30% of the population becomes infected in the scenario with evictions.”10

           The public health danger that evictions pose during the COVID-19 pandemic is

particularly pronounced in Philadelphia. Even before the COVID-19 emergency began,

Philadelphia was “facing an eviction crisis.”11 Philadelphia has a poverty rate of 24.5%,12 and

renters account for approximately 46% of all households in Philadelphia.13 Over 51% of

Philadelphia renters pay more than 30% of their income on rent and 30.5% of renters pay more



8
  Ex. 5.H, City of Philadelphia’s Response in Opposition [Doc. No. 28-6]. The Governor’s order was triggered by
the imminent expiration of earlier orders from the Supreme Court of Pennsylvania preventing evictions.
Pennsylvania Supreme Court Closes Courts to the Public Statewide, THE UNIFIED JUDICIAL SYSTEM OF
PENNSYLVANIA, (March 18, 2020), http://www.pacourts.us/news-and-statistics/news/?Article=1018 (last accessed
August 27, 2020).
9
  Decl. of Liz Hersh, Ex. 2, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at ¶ 13. The City of
Philadelphia’s Office of Homeless Services has represented that, while it is currently able to adhere to social
distancing norms in its facilities, it “would not be prepared to handle a large influx if eviction proceedings were to
resume all at once and result in increased homelessness” and, therefore, “[b]ecause of the slowdown in the local
economy due to the pandemic, eviction protections are necessary beyond the immediate emergency to provide time
for tenants who have been financially impacted to recover and become current on their existing rent obligations.” Id.
at ¶ 29.
10
   Ex. 4, City of Philadelphia’s Response in Opposition [Doc. No. 28-5] at ¶ 15. As Philadelphia has an estimated
2019 population of 1,584,064, the additional 1.3% of the population becoming infected represents approximately
20,592 people. See QuickFacts, Philadelphia city, Pennsylvania, UNITED STATES CENSUS BUREAU,
https://www.census.gov/quickfacts/philadelphiacitypennsylvania (last visited August 27, 2020).
11
     Ex. 2.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 6.
12
     Ex. 5.O, City of Philadelphia’s Response in Opposition [Doc. No. 28-6] at 5.
13
     Ex. 2.C, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 1.



                                                           3
                 Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 4 of 34




than 50% of their income on rent.14 In 2017, over 24,000 eviction filings were recorded, and

illegal evictions also occur on a regular basis.15 As the Mayor’s Taskforce on Eviction

Prevention summarized in its 2018 report and recommendation:

            Research shows that eviction is not only a symptom of poverty, but also a root
            cause. It disproportionately affects women of color with children, and results in
            great economic burdens on both landlords and tenants. It breaks up communities,
            hurts prospects for future employment and housing, and increases the need for
            homeless services. In short, eviction negatively affects everyone involved in the
            process.16

            The pandemic has only exacerbated this crisis. The measures taken to slow the spread of

the virus have disrupted the global economy and left millions of Americans jobless. In

Pennsylvania alone, during the current crisis, over two million people have filed for

unemployment.17

            Against this backdrop, and upon finding that “[t]he number of Philadelphians struggling

to pay rent has undoubtedly increased since the onset of the COVID-19 pandemic,” the

Philadelphia City Council considered and enacted five separate bills temporarily amending

Chapter 9-800 of the Philadelphia Code, collectively known as the Emergency Housing

Protection Act (“EHPA”).18 The legislative findings for the EHPA also explain that “[t]he

COVID-19 pandemic’s negative impact on the lives and incomes of Philadelphians, and City



14
   Daniel McCue, The Burden of High Housing Costs, FEDERAL RESERVE BANK OF PHILADELPHIA (2015),
https://www.philadelphiafed.org/community-development/publications/cascade/86/01 burden-of-high-housing-
costs (last visited August 27, 2020).
15
     Ex. 2.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 3, 12.
16
     Id. at 3.
17
   Unemployment Compensation Claim Statistics & COVID-19, OFFICE OF UNEMPLOYMENT COMPENSATION,
https://www.uc.pa.gov/COVID-19/Pages/UC-Claim-Statistics.aspx (last visited August 27, 2020).
18
  Ex. A, Am. Compl. [Doc. No. 21-1] at 2. In its Motion for Preliminary Injunction, HAPCO only challenged four
of the five bills. Although referenced in the Amended Complaint, HAPCO’s motion does not discuss Bill No.
200304, which creates a private right of action for tenants who have been illegally locked out by their landlords
during the COVID-19 emergency period to recover damages caused by the lockout.



                                                           4
             Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 5 of 34




revenues, has exacerbated the pre-existing housing crisis and created a housing emergency in the

City of Philadelphia” and that the Act is “necessary to ensure residents are able to remain in their

homes, and small businesses are able to stay in business.”19 On July 1, 2020, Mayor Kenney

signed the Act.

            Bill No. 200294 authorizes Philadelphia’s Fair Housing Commission to establish a

“residential eviction diversion program,” to run through December 31, 2020.20 The program,

which is not yet in effect, would require renters who have experienced a COVID-19 financial

hardship to participate in a mediation process with their landlords, designed to help resolve

issues before they lead to formal evictions.21 A housing counselor would engage with the tenant

to “educate and discuss available resources” before the tenant and landlord are joined by a

designated mediator in a “conciliation conference.”22 Once the program is implemented, the bill

provides that “no landlord shall take steps in furtherance of recovering possession of a residential

property occupied by a tenant who has suffered a COVID-19 financial hardship” without

participating in a conciliation conference.23 There are a few exceptions recognized under the Act:

if eviction is necessary to “cease or prevent an imminent threat of harm by the person being

evicted, including physical harm or harassment,” or if the landlord has provided the affected




19
     Id. at 2–3.
20
  Id. at 5; see also Council Committee Advances Five Bills in Emergency Housing Protection Act, PHILADELPHIA
CITY COUNCIL (June 5, 2020), http://phlcouncil.com/council-committee-advances-five-bills-in-emergency-housing-
protection-act/ (last visited August 27, 2020).
21
  Ex. A, Am. Compl. [Doc. No. 21-1] at 5. A COVID-19 financial hardship is defined in the Act as the loss of
income between March 1, 2020 and August 31, 2020, due to one of ten listed COVID19 related conditions,
including a COVID-19 diagnosis, the need to quarantine, or the inability to work because of the shutdown. See id. at
3–4.
22
     Id.
23
     Id.



                                                         5
              Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 6 of 34




tenant with notice of their rights and attempted to schedule a conciliation conference, but the

program is unable to offer a date within thirty days.24

            Bill No. 200295 enacts both a blanket residential eviction moratorium and an eviction

moratorium for small businesses (defined as any business that employs fewer than 100 total

employees) that provide their landlord with a certification of hardship.25 Both moratoria expire

August 31, 2020 (the end of the COVID-19 emergency period as defined in the Act) and, while

they are in effect, the only legal basis for an eviction is an imminent threat of harm.26

            Bill No. 200302 makes it temporarily unlawful for landlords to charge or accept late fees

on rent, interest on back rent, or similar charges as a result of delinquent payment of rent for

residential tenants who have experienced a COVID-19 financial hardship.27 Residential tenants

may establish a rebuttable presumption that they have suffered a COVID-19 financial hardship

by submitting a certification of hardship to their landlord. This provision is effective from March

1, 2020 (the beginning of the retroactive emergency period as defined in the Act) through May




24
     Id. at 5–6.
25
     Ex. B, Am. Compl. [Doc. No. 21-2] at 4–5. A certification of hardship is:
            A signed written statement, which may be signed by use of a typed electronic signature and
            provided electronically or may be provided in hard copy, that is subject to the provisions of
            Section 1-108 of the Code (Certification), and is submitted by an individual with personal
            knowledge of the facts set forth therein stating, at minimum, as follows, provided that any initial
            statements may be further supplemented with additional explanation, facts, or support at any time:
                     (i) In the case of a residential tenant, that a residential tenant has lost income due to the pandemic
                     and setting forth facts that provide an explanation of the COVID-19 financial hardship suffered.
                     (ii) In the case of a commercial tenant, that a small business has suffered a small business financial
                     hardship and setting forth facts supporting such financial hardship.
Id. at 3.
26
     See id. at 5.
27
     Ex. C, Am. Compl. [Doc. No. 21-3] at 5.



                                                              6
                Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 7 of 34




31, 2020.28 Any such fees or similar charges that have been submitted by a tenant since March 1,

2020, must be credited against future rent or any other financial obligations.29

            Bill No. 200305 allows renters who have suffered a COVID-19 financial hardship and

who failed to timely pay rent between March 1, 2020 and August 31, 2020, to pay back rent over

a nine-month period, beginning August 31, 2020, without being evicted for nonpayment.30 To

qualify, renters must provide a certification of hardship as well as “[d]ocumentary evidence of

the loss of income or increases in expenses the tenant has incurred during the retroactive

emergency period or the COVID-19 emergency period as a result of such tenant’s COVID-19

financial hardship . . .”31 These tenants are considered to be in full compliance with their

payment obligations and can only be evicted if they fail to pay the amount of rent normally due

after the conclusion of the COVID-19 emergency period or if they are four or more months

behind on the payments owed under the hardship repayment agreement.32 The bill also requires

landlords to provide advance notice to tenants of their rights before seeking to evict them.33 If the

landlord and tenant have not already entered into a hardship repayment agreement, the landlord

must provide the tenant with written notice of the right to a repayment agreement at least 30 days

before initiating eviction proceedings.




28
     Id.
29
     Id.
30
     Ex. E, Am. Compl. [Doc. No. 21-5] at 5–7.
31
  Id. at 5. “[I]f such documentation cannot be reasonably provided, a further certification explaining why such
documentation is not available which may be signed by use of a typed electronic signature and provided
electronically or may be provided in hard copy, that is subject to the provisions of Section 1-108 of the Code
(Certification)” can be used instead. Id. at 5–6.
32
     Id. at 7
33
     See id. at 6–7.



                                                         7
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 8 of 34




           In sum, the EHPA provides that: 1) through August 31, 2020, landlords cannot evict

residential tenants and cannot evict small businesses that can provide a certification of hardship

due to COVID-19;34 2) landlords must allow tenants who did not timely pay rent between March

1 and August 31, and who can prove that they suffered a COVID-19 financial hardship, to pay

past due rent on a set plan through May 31, 2021; 3) through December 31, 2020, before taking

steps to evict residential tenants who have suffered a COVID-19 financial hardship, landlords

must attend mediation;35 and 4) through May 31, 2020, landlords are barred from charging late

fees and interest to residential tenants who have experienced a COVID-19 financial hardship.

           Five days after Mayor Kenney signed the Act, on July 6, 2020, Plaintiff HAPCO initiated

this action and filed a motion for temporary restraining order. On July 8, 2020, the Tenant Union

Representative Network and the Philadelphia Unemployment Project filed a motion to intervene

as defendants, which was granted as unopposed.36 The Court held a video hearing on July 9,

2020.37 At the hearing, Plaintiff explained that Governor Wolf was likely to extend the statewide

eviction moratorium and that its motion for a temporary restraining order would be mooted by

such an action. The next day, after the Governor extended the statewide eviction and foreclosure

moratoria until August 31, 2020, the Court dismissed HAPCO’s motion for a temporary

restraining order as moot.38



34
   As the Philadelphia Municipal Court has announced that landlord-tenant actions filed on or after July 10, 2020,
will not be listed for trial until November 16, 2020, at the earliest, even without the bill, landlords would be unable
to evict tenants during this time. See Ex. 5.S, City of Philadelphia’s Response in Opposition [Doc. No. 28-6].
35
  The Court notes that mediation is already an established part of the eviction procedure that resolves 36% of cases
through a judgment by agreement. Ex. 2.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 16.
36
     Doc. Nos. 13, 17.
37
  The public hearings in this matter were held by video because of the Court’s restrictions on courtroom availability
due to the COVID-19 pandemic. Therefore, the Court provided access to the public and to the media through both
video and audio participation. See Doc. Nos. 12 & 35.
38
     Doc. No. 19.



                                                           8
              Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 9 of 34




             On July 16, 2020, Plaintiff filed an Amended Complaint and a Motion for a Preliminary

Injunction. After the parties fully briefed the motion, the Court held a hearing on August 19,

2020.39 Having considered the parties’ arguments in their papers and at the hearing, the Court

will deny HAPCO’s motion.

       II.      LEGAL STANDARD

             “[A]n injunction is ‘an extraordinary remedy, which should be granted only in limited

circumstances.’”40 “The moving party must establish four factors to get a preliminary injunction:

(1) the likelihood that the plaintiff will prevail on the merits at final hearing; (2) the extent to

which the plaintiff is being irreparably harmed by the conduct complained of; (3) the extent to

which the defendant will suffer irreparable harm if the preliminary injunction is issued; and (4)

that the public interest weighs in favor of granting the injunction.”41 “[A] movant for preliminary

equitable relief must meet the threshold for the first two ‘most critical’ factors: it must

demonstrate that it can win on the merits (which requires a showing significantly better than

negligible but not necessarily more likely than not) and that it is more likely than not to suffer

irreparable harm in the absence of preliminary relief.”42 “If these gateway factors are met, a court

then considers the remaining two factors and determines in its sound discretion if all four factors,

taken together, balance in favor of granting the requested preliminary relief.”43




39
     At the hearing, the parties agreed that no additional evidence or live testimony would be presented.
40
  Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d 578, 586 (3d Cir.
2002) (quoting Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 800 (3d Cir. 1989)).
41
     Greater Phila. Chamber of Commerce v. City of Phila., 949 F.3d 116, 133 (3d Cir. 2020) (cleaned up).
42
     Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017) (footnote omitted).
43
     Id.



                                                            9
              Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 10 of 34




       III.      DISCUSSION

              A. Likelihood of Success on the Merits

                     1. Contracts Clause44

              Plaintiff argues that the EHPA violates the Contracts Clause because it “compel[s

landlords] to enter into contractual arrangements [the City has] devised, give up rights

[landlords] had negotiated in pre-existing leases, and surrender their right to seek redress in a

court of law.”45

              “The Contract Clause provides that no State shall pass any law ‘impairing the Obligation

of Contracts.”’46 “The Clause is not, however, the Draconian provision that its words might seem

to imply.”47 “The Contract Clause ‘does not prevent the State from exercising such powers as are

vested in it for the promotion of the common weal, or are necessary for the general good of the




44
  Although older Supreme Court cases refer to the “Contract Clause,” the Supreme Court’s more recent cases refer
the “Contracts Clause.” Sveen v. Melin, -- U.S. --, 138 S. Ct. 1815 (2018); see also Tennessee Wine & Spirits
Retailers Ass’n v. Thomas, -- U.S. --, 139 S. Ct. 2449, 2463 (2019).
45
   Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 3. Although neither party
raised the issue, there is a circuit split as to whether a private right of action exists for a Contracts Clause violation.
In 1885, the Supreme Court held that the Contracts Clause “so far as it can be said to confer upon or secure to any
person any individual rights, does so only indirectly and incidentally.” Carter v. Greenhow, 114 U.S. 317, 322
(1885). The Sixth and Fourth Circuits have held that a Contracts Clause violation cannot give rise to a cause of
action under § 1983. See Kaminski v. Coulter, 865 F.3d 339, 347 (6th Cir. 2017); Crosby v. City of Gastonia, 635
F.3d 634, 641 (4th Cir. 2011). In contrast, the Ninth Circuit has held that the “Supreme Court has explicitly given
Carter a narrow reading” and held “that Carter can only be read to have ‘held as a matter of pleading that the
particular cause of action set up in the plaintiff’s pleading was in contract and was not to redress deprivation of the
right secured to him by that clause of the Constitution [the contract clause], to which he had chosen not to resort.”’
S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 887 (9th Cir. 2003) (quoting Dennis v. Higgins, 498 U.S. 439,
443 n.9 (1991)). At this juncture, and pending further legal argument from the parties, the Court determines that as a
“broad construction of § 1983 is compelled by the statutory language,” and the Supreme Court has held that § 1983
is available for suits brought for violations of the Commerce Clause––also an Article I provision––HAPCO has a
private right of action to bring a Contracts Clause violation claim under § 1983. Dennis, 498 U.S. at 443; see also
Watters v. Bd. of Sch. Directors of City of Scranton, 400 F. Supp. 3d 117, 128 (M.D. Pa. 2019).
46
  United Steel Paper & Forestry Rubber Mfg. Allied Indus. & Serv. Workers Int’l Union AFL-CIO-CLC v. Gov’t of
Virgin Islands, 842 F.3d 201, 210 (3d Cir. 2016) (quoting U.S. Const. art. I, § 10). The Contracts Clause “applies
equally to municipal ordinances.” Alarm Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 822 (7th Cir.
2019) (citing St. Paul Gaslight Co. v. City of St. Paul, 181 U.S. 142, 148 (1901)).
47
     Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 240 (1978).



                                                            10
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 11 of 34




public,’ even though contracts previously entered into may be affected.”48 “Thus, the Contract

Clause ‘does not trump the police power of a state to protect the general welfare of its

citizens.”’49

            The “leading case in the modern era of Contract Clause interpretation,”50 Home Building

& Loan Assn. v. Blaisdell,51 is strikingly similar to the instant case. During the Great Depression,

states “attempted to address the ever-growing number of foreclosures and the effect they had on

the grim residential real estate situation.”52 In 1933, Minnesota passed the Mortgage Moratorium

Law, which “was a temporary measure” that extended by 30 days the redemption period for

mortgages which were to expire within 30 days of the Act and also allowed for further judicial

extension of the time for redemption.53 The Blaisdells, owners of a lot in Minneapolis that had

been foreclosed upon and sold to Home Building & Loan Association, applied to the state court

for an order extending the period of redemption. “The court found that the time to redeem would

expire on May 2, 1933, under the laws of the state as they were in effect when the mortgage was

made and when it was foreclosed.”54 However, in accordance with the Act, the court extended

the period of redemption until May 1, 1935.55 The Minnesota Supreme Court affirmed.

            The Association then appealed to the United States Supreme Court asserting that the

Minnesota law violated the Contracts Clause because the legislature interfered with its



48
     United Steel Paper, 842 F.3d at 210 (quoting Spannaus, 438 U.S. at 241).
49
     Id. (quoting Buffalo Teachers Fed’n v. Tobe, 464 F.3d 362, 367 (2d Cir. 2006)).
50
     U.S. Tr. Co. of New York v. New Jersey, 431 U.S. 1, 15 (1977).
51
     290 U.S. 398 (1934).
52
   Fred Wright, The Effect of New Deal Real Estate Residential Finance and Foreclosure Policies Made in Response
to the Real Estate Conditions of the Great Depression, 57 ALA. L. REV. 231, 240 (2005).
53
     U.S. Tr., 431 U.S. at 15; see also Blaisdell, 290 U.S. at 416.
54
     Blaisdell, 290 U.S. at 419.
55
     See id. at 420.



                                                             11
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 12 of 34




contractual right to take possession of the foreclosed home on May 2, 1933. The Supreme Court

rejected this argument, holding that “[a]lthough the legislation conflicted directly with lenders’

contractual foreclosure rights,” and “despite the Contract Clause, the States retain residual

authority to enact laws ‘to safeguard the vital interests of [their] people.”’56 The Court found five

factors significant:

            First, the state legislature had declared in the Act itself that an emergency need for
            the protection of homeowners existed. Second, the state law was enacted to
            protect a basic societal interest, not a favored group. Third, the relief was
            appropriately tailored to the emergency that it was designed to meet. Fourth, the
            imposed conditions were reasonable. And, finally, the legislation was limited to
            the duration of the emergency.57

            Later Supreme Court cases developed a two-part test.58 “The threshold issue is whether

the state law has ‘operated as a substantial impairment of a contractual relationship.”’59 If it has,

then the court asks “whether the state law is drawn in an ‘appropriate’ and ‘reasonable’ way to

advance ‘a significant and legitimate public purpose.”’60

                           a. Substantial Impairment

            To determine if the state law operates as a substantial impairment, courts consider the

“extent to which the law undermines the contractual bargain, interferes with a party’s reasonable

expectations, and prevents the party from safeguarding or reinstating his rights.”61 “An important

factor in determining the substantiality of any contractual impairment is whether the parties were




56
     Spannaus, 438 U.S. at 242 (quoting Blaisdell, 290 U.S. at 434).
57
     Id. (citations omitted).
58
  Sveen, 138 S. Ct. at 1821. The Blaisdell limitations “have since been subsumed in the overall determination of
reasonableness.” U.S. Tr., 431 U.S. at 22 n.19.
59
     Id. at 1821–22 (quoting Spannaus, 438 U.S. at 244).
60
     Id. (quoting Energy Reserves Grp., Inc. v. Kansas Power & Light Co., 459 U.S. 400, 411–12 (1983)).
61
     Id. (citations omitted).



                                                           12
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 13 of 34




operating in a regulated industry.”62 “When a party enters an industry that is regulated in a

particular manner, it is entering subject to further legislation in the area, and changes in the

regulation that may affect its contractual relationships are foreseeable.”63

            HAPCO argues that its members entered into lease agreement for the purpose of ensuring

prompt payment of rent and, in the case of default, to ensure the ability to repossess the property.

Accordingly, Plaintiff asserts that the EHPA constitutes a substantial impairment because of the

temporary provisions that prohibit landlords from charging or accepting late fees from some

tenants, that limit the bases for evictions until August 31, 2020, that require landlords to enter

into hardship repayment agreements with some of their tenants, and that require landlords to

participate in an eviction diversion program before seeking to reclaim possession of property

from certain tenants who fail to pay rent.64

            Of course, when landlords entered into leases before the EHPA was passed, they did not

expect that these specific regulations would be enacted in response to a global pandemic.

However, residential leases have been heavily regulated for many years.65 Pennsylvania’s

Landlord-Tenant Act of 1951 imposes requirements regarding the amount of security deposits,66




62
  Am. Exp. Travel Related Servs., Inc. v. Sidamon-Eristoff, 669 F.3d 359, 369 (3d Cir. 2012) (citing Energy
Reserves, 459 U.S. at 411).
63
     Id. (citation omitted).
64
  Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-2] at 18–19. Plaintiff also argues that
the Act “reliev[es] tenants of their obligation to pay rent through at least August 31, 2020.” Id. at 19. However, none
of the provisions in the Act forgives rent that is owed. Moreover, as Governor Wolf extended Pennsylvania’s
eviction moratorium until August 31, 2020, the City’s limitation on evictions until August 31, 2020 do not cause any
additional impairment of contracts.
65
   See e.g., Elmsford Apartment Associates, LLC v. Cuomo, No. 20-4062, 2020 WL 3498456, at *13 (S.D.N.Y. June
29, 2020). The Court notes that this is not the first time that Philadelphia has passed temporary rent and eviction
relief in response to an emergency. See Warren v. City of Phila., 115 A.2d 218, 219 (Pa. 1955). Likewise, as
mediation is already part of the formal eviction proceedings, the EHPA merely changes when in the process it
occurs. See Ex. 2.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 16.
66
     68 Pa. Stat. § 250.511a.



                                                          13
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 14 of 34




the deadline for returning security deposits,67 and interest on security deposits.68 The law also

regulates how much notice landlords must give before terminating various tenancies,69 and sets

forth the exact procedures for effecting an eviction.70

           In addition, both state and federal laws govern various aspects of the landlord-tenant

relationship. Landlords must disclose all known information on lead-based paint in their

dwellings;71 Civil rights laws prohibit landlords from engaging in discriminatory rental

practices;72 and Pennsylvania’s Rent Withholding Act “authorizes rent withholding where a local

health department certifies a dwelling as unfit for human habitation.”73

           On the municipal level, the Philadelphia Fair Housing Ordinance prohibits numerous

unfair rental practices by landlords against tenants.74 Landlords cannot terminate a lease in

retaliation for an incident of domestic violence or sexual assault in which a tenant was the

victim, for the filing of a complaint alleging a violation, for a violation having been found

against the premises, or for a tenant for joining a lawful organization or exercising a legal right.

Regardless of the lease term, at the request of a tenant who is the victim of domestic violence or

sexual assault, a landlord is required to terminate a lease without penalty provided certain

conditions are met. Landlords are also required to notify tenants of rent increases within

specified time periods. Landlords leasing a residential property for a term of less than one year




67
     68 Pa. Stat. § 250.512.
68
     68 Pa. Stat. § 250.511b.
69
     68 Pa. Stat. § 250.501(b).
70
     68 Pa. Stat. § 250.501 et seq.
71
     See 42 U.S.C. § 4852d; 40 C.F.R. § 745.107; see also Phila., Pa. Code § 6-800.
72
     See, e.g., 42 U.S.C. § 3604.
73
     Teodori v. Werner, 415 A.2d 31, 35 n.7 (Pa. 1980).
74
     Phila., Pa. Code § 9-804.



                                                          14
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 15 of 34




can only terminate the lease if they have good cause and provide notice 30 days before filing for

an eviction. For these, and other violations, the Philadelphia Fair Housing Commission has the

power to hold a hearing and issue penalties.

           Against this heavily-regulated backdrop,75 “it is doubtful that any impairment of a

contractual relationship has occurred” as a result of the EHPA.76 But even if parts of the EHPA

impair existing contracts, the impairment is only a “[m]inimal alteration of contractual

obligations.”77 As in Blaisdell, where, in response to an emergency, the legislature was permitted

to minimally interfere with the expectations of the purchasers of properties at foreclosure sales

by extending the time that borrowers could redeem the property, here, the eviction moratorium,

the rent repayment plan, and the eviction diversion program “merely postpone[] the date on

which landlords may commence” eviction proceedings and collect full rent from their tenants.78

Because “a reasonable modification of statutes governing contract remedies is much less likely

to upset expectations than a law adjusting the express terms of an agreement,”79 the Court cannot

conclude that HAPCO has a likelihood of success on the merits on its claim that a delay of a few




75
  See ASAH v. New Jersey Dep’t of Educ., 330 F. Supp. 3d 975, 1017 (D.N.J. 2018); see also Energy Reserves, 459
U.S. at 413.
76
     Troy Ltd. v. Renna, 727 F.2d 287, 297 (3d Cir. 1984).
77
     Spannaus, 438 U.S. at 245.
78
     Elmsford, 2020 WL 3498456, at *15.
79
     U.S. Tr., 431 U.S. at 19 n.17.



                                                             15
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 16 of 34




months constitutes a substantial impairment.80 As the tenants are still bound to their contracts,

the contractual bargain is not undermined and landlord rights are safeguarded.81

                         b. Significant and Legitimate Purpose

           Even if the EHPA constituted a substantial impairment, the Act is a reasonable way to

advance a significant and legitimate public purpose. “A legitimate public purpose is one aimed at

remedying a broad and general social or economic problem; it need not be addressed to an

emergency or temporary situation.”82 The legislative findings of the EHPA expressly report that

the COVID-19 pandemic has created a housing emergency in the City of Philadelphia and that

the Act is necessary to address the emergency.83 The City has also identified the need to protect

public health by ensuring that city residents can remain at home during the pandemic as a

significant and legitimate purpose of the Act.84

           Nonetheless, because the Act only seeks to protect renters, Plaintiff quotes the Supreme

Court’s decision in Allied Structural Steel Co. v. Spannaus for the proposition that “this law can


80
   The only part of the EHPA that permanently forecloses landlords from obtaining their bargained for contractual
remedies is the provision that waives late fees and interest for residential tenants who have experienced a COVID-19
financial hardship and submit a certification of hardship to their landlord. However, assuming that this provision is
an impairment, see Blaisdell, 290 U.S. at 425 (“The statute does not impair the integrity of the mortgage
indebtedness . . . [t]he obligation for interest remains.”), considering that the main import of the contracts from the
landlords’ perspective is to receive rent, it is doubtful that the loss of late fees constitutes a substantial impairment.
Regardless, because the EHPA is drawn in an appropriate and reasonable way to advance a significant and
legitimate public purpose, even if this provision is a substantial impairment, it would not violate the Contracts
Clause.
81
     See Elmsford, 2020 WL 3498456, at *15.
82
     United Steel Paper, 842 F.3d at 211 (citing Energy Reserves, 459 U.S. at 411–12).
83
  See Troy, 727 F.2d at 298 (holding that protecting vulnerable citizens from evictions is a significant and legitimate
reason for substantially impairing contracts); see also Blaisdell, 290 U.S. at 445.
84
   See Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 25 (1905). Although this purpose is not
mentioned in the legislative findings, the Third Circuit has explained that it is proper for district courts to consider
“post-enactment evidence offered in support of City Council’s decision” because “[i]f a legislative body can produce
in court whatever justification is required of it under the applicable constitutional doctrine, we perceive little to be
gained by incurring the expense, effort, and delay involved in requiring it to reenact the legislative measure after
parading its evidence through its legislative chamber.” Greater Philadelphia Chamber of Commerce v. City of
Philadelphia, 949 F.3d 116, 128 n.61 (3d Cir. 2020) (quoting Phillips v. Borough of Keyport, 107 F.3d 164, 178 (3d
Cir. 1997)).



                                                           16
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 17 of 34




hardly be characterized . . . as one enacted to protect a broad societal interest rather than a

narrow class.”85 However, the Spannaus Court specifically cited Blaisdell, in which Minnesota

passed a law protecting homeowners from foreclosure at the expense of mortgagees, as a

situation where the state law was enacted to protect a broad societal interest.86

           Moreover, in Spannaus, the challenged state law “was enacted when a division of a large

motor company closed its Minnesota plant and attempted to terminate its pension plan, which

would have financially harmed its terminated employees in that state.”87 The statute “imposed a

‘pension funding charge’ on certain, narrowly defined employers who terminated their pension

plan or closed a Minnesota office” and the “Court noted that the statute applied only to very few

employers, and only in very rare situations.”88 Here, because the Act applies broadly to

residential leases and small business leases and it was passed in the midst of an

“economic emergency which threatened the loss of homes . . . which furnish those in possession

the necessary shelter[,] means of subsistence,” and means of complying with stay-at-home orders

during the COVID-19 pandemic, the City had a significant and legitimate purpose for the

enactment of the EHPA.89




85
     Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-2] at 19 (quoting 438 U.S. at 249).
86
     See Spannaus, 438 U.S. at 248–49.
87
     United Healthcare Ins. Co. v. Davis, 602 F.3d 618, 631 (5th Cir. 2010) (citing Spannaus, 438 U.S. at 247–48).
88
     Id. (quoting Spannaus, 438 U.S. at 238).
89
  Blaisdell, 290 U.S. at 444–45 (internal quotations removed). Plaintiff also argues that “[e]ven if the Act was
designed to address the City’s broader, ongoing poverty and purported renter distress, ‘a [contractual] impairment is
not a reasonable one if the problem sought to be resolved by an impairment of the contract existed at the time the
contractual obligation was incurred.”’ Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-
2] at 19–20 (quoting United Steel Paper, 842 F.3d at 213–14). However, this rule only applies in situations where
the state is a party to the contract. See United Steel Paper, 842 F.3d at 212–14 (explaining that the legislature knew
about the budget crisis when it agreed to provide a salary increase to government employees); see also U.S. Tr., 431
U.S. at 30–32.



                                                          17
             Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 18 of 34




                         c. Appropriate and Reasonable

            Furthermore, the Act is an appropriate and reasonable way to advance the City’s purpose.

Where, as here, the contract is between private parties, courts “generally defer to legislative

judgment . . . [w]ith respect to reasonableness and necessity.”90 Plaintiff asserts that, in light of

the continuing obligation for landlords to pay their mortgages and property taxes, the City could

have considered more “moderate course[s]” such as “reduc[ing] the eviction moratorium,

allow[ing] for the gradual payment of late fees and interest, . . . ma[king] direct payments to

renters consistent with the federal government’s mandate under the Coronavirus Aid, Relief, and

Economic Recovery Act . . . [or] provid[ing] landlords with property tax relief for the same

period that tenants received rent relief under the Act.”91 Plaintiff also argues that even though the

City defined the “COVID-19 emergency period” as “[t]he period beginning on the date of the

ordinance adding Section 9-809 to the Code becomes law and ending August 31, 2020,” it was

unreasonable to extend “certain relief to small business and residential tenants through at least

May 31, 2021.”92

            “The Contract Clause, however, ‘does not require courts . . . to sit as superlegislatures,

choosing among various options proposed by plaintiffs.”’93 The City has determined that there is


90
   ACRA Turf Club, LLC v. Zanzuccki, 724 F. App’x 102, 108 (3d Cir. 2018) (citing Energy Reserves, 459 U.S. at
412–13); see also Sidamon-Eristoff, 669 F.3d at 368–69 (quoting U.S. Tr., 431 U.S. at 23). Plaintiff again
mistakenly relies on United Steel Paper for the proposition that “[t]he government must use the least intrusive
means to achieve its goals; it is not free to impose a ‘drastic impairment when an evident and more moderate course
would serve its purposes equally well.”’ Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No.
22-2] at 20 (quoting United Steel Paper, 842 F.3d at 212). However, as explained above, because United Steel Paper
involved a contract between the government and private parties, “[t]he higher standard” articulated in United Steel
Paper “is not relevant to the disposition of this case, which poses the very different problem of legislation allegedly
impairing the obligation of contracts between private parties.” Troy, 727 F.2d at 296; see also ACRA, 724 F. App’x
at 108 (explaining that it is only when the “State’s self-interest is at stake” that “stricter scrutiny” applies) (citations
omitted).
91
     Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-2] at 21.
92
     Id. at 20.
93
  ACRA, 724 F. App’x at 108 (quoting United Steel, 842 F.3d at 213). Throughout its briefings, Plaintiff repeatedly
argues that the EHPA violates its constitutional rights because the EHPA does not consider the financial burden


                                                            18
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 19 of 34




a “housing emergency in the City of Philadelphia” and that the challenged bills “are necessary to

ensure residents are able to remain in their homes, and small businesses are able to stay in

business.”94 Considering the deference owed to this legislative judgment, the Court cannot

conclude that the City’s methods of alleviating the emergency were inappropriate or

unreasonable.95 The challenged Act undoubtedly helps residents remain in their homes and,

especially considering the COVID-19 pandemic during which it is critical that people have the

space to remain socially distant from each other, it is reasonable and appropriate for the City to

“protect[] the mental and physical health of citizens who could suffer greatly by evictions.”96 It

was also not unreasonable for City Council to determine that, after the havoc that COVID-19 has

wreaked on the economy, renters would need protections that extended past the emergency

period.

           In sum, as in Blaisdell, where temporary measures enacted in response to emergency

conditions to allow people to remain in their homes under certain conditions was upheld in

response to a Contracts Clause challenge, HAPCO’s Contracts Clause challenge to the City’s


experienced by landlords. See Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-2] at 6,
21, 33; Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 3, 11. However, it is
not the Court’s role to strike down legislation merely because certain parties dislike the results of the legislation. See
ACRA, 724 F. App’x at 108; see also Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251, 263 (3d Cir. 2001)
(explaining, in the due process context, that courts are not authorized “to exercise oversight with respect to the
comparative efficiency, and/or relative wisdom, of the particular measure or measures that a legislature selects from
a menu of possible measures reasonably calculated to achieve a permissible legislative objective.”); Heffner v.
Murphy, 745 F.3d 56, 81 (3d Cir. 2014) (“An otherwise rational legislative response to a given concern cannot be
invalidated under the Due Process Clause merely because the chosen solution creates other problems while
addressing the original concern.”). Considering the importance of ensuring that residents are able to remain in their
homes during the pandemic, it was not inappropriate or unreasonable for the City to pass legislation protecting
renters without also protecting landlords from the risk of foreclosure in the same legislation. See, e.g., Blaisdell, 290
U.S. at 444–45. Moreover, the City did not legislate against a blank backdrop; as explained below, many programs
protect landlords from foreclosure during the current emergency.
94
     Ex. A, Am. Compl. [Doc. No. 21] at 2–3.
95
     Blaisdell, 290 U.S. at 445–47.
96
  Troy, 727 F.2d at 298; see also Blaisdell, 290 U.S. at 444–45 (explaining that “the economic emergency which
threatened the loss of homes and lands which furnish those in possession the necessary shelter and means of
subsistence was a potent cause for the enactment of the statute.”) (internal citation and quotation omitted).



                                                           19
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 20 of 34




temporary legislation, enacted in response the COVID-19 pandemic and designed to allow

residents to remain in their homes, is unlikely to succeed on the merits.97

                     2. Due Process

            Plaintiff argues that the EHPA violates Plaintiff’s substantive due process rights under

the federal and Pennsylvania Constitutions.98 The Supreme Court, however, has explained that

“[t]he day is gone when this Court uses the Due Process Clause of the Fourteenth Amendment to

strike down state laws, regulatory of business and industrial conditions, because they may be

unwise, improvident, or out of harmony with a particular school of thought.”99 “For protection

against abuses by legislatures the people must resort to the polls, not to the courts.”100 Therefore,

“[t]he Due Process Clause of the Fourteenth Amendment generally does not prohibit

retrospective civil legislation, unless the consequences are particularly ‘harsh and

oppressive.”’101 “Generally speaking, state laws need only be rational and non-arbitrary in order

to satisfy the right to substantive due process.”102



97
   With regard to Plaintiff’s claim under the Contracts Clause of the Pennsylvania Constitution, the Court is “bound
to apply this provision in the same manner it would be applied by the Supreme Court of Pennsylvania.” Transp.
Workers Union of Am., Local 290 By & Through Fabio v. Se. Pennsylvania Transp. Auth., 145 F.3d 619, 624–25
(3d Cir. 1998) (citing United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966)). “That court has held
that it is generally to be applied in the same manner as its federal counterpart.” Id. at 625 (citing First National Bank
of Pennsylvania v. Flanagan, 528 A.2d 134, 135 n.1 (Pa. 1987)). Therefore, the Court concludes that the Supreme
Court of Pennsylvania would reach the same conclusions in this case with respect to the Pennsylvania Contracts
Clause as the Court reached with respect to the federal Contracts Clause.
98
  The federal and Pennsylvania due process clauses are “‘substantially equivalent’ in their protective scope.”
Hospital & Healthsystem Ass’n. of Pa. v. Com., 77 A.3d 587, 600 n.15 (Pa. 2013) (quoting Krenzelak v. Krenzelak,
469 A.2d 987, 991 (Pa. 1983))..
99
     Williamson v. Lee Optical of Oklahoma Inc., 348 U.S. 483, 488 (1955) (citations omitted).
100
      Id. at 464–65 (citation omitted).
101
      U.S. Tr., 431 U.S. at 17 n.13 (quoting Welch v. Henry, 305 U.S. 134, 147 (1938)).
102
   Gibson v. Am. Cyanamid Co., 760 F.3d 600, 614 (7th Cir. 2014) (citing Usery v. Turner Elkhorn Mining Co., 428
U.S. 1, 15 (1976)); see also E. Enterprises v. Apfel, 524 U.S. 498, 537 (1998) (plurality opinion); id. at 550
(Kennedy, J., concurring in part) (“Statutes may be invalidated on due process grounds only under the most
egregious of circumstances.”); United States v. Carlton, 512 U.S. 26, 30 (1994); Cnty. Concrete Corp. v. Town of
Roxbury, 442 F.3d 159, 169 (3d Cir. 2006); U. S. Steel Corp. v. Oravetz, 686 F.2d 197, 201 (3d Cir. 1982).



                                                           20
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 21 of 34




           In support of its Motion for a Preliminary Injunction, Plaintiff argued that the EHPA’s

provisions that bar landlords from repossessing their property until August 31, 2020, that extend

protections past the defined emergency period, and that force landlords into hardship repayment

agreements and eviction diversion programs violate its due process rights because “even if there

was a legitimate reason for these restrictions, the Act is by no mean ‘rationally related’ to the

City’s objective.”103 However, because Due Process Clause claims are assessed using a less

exacting standard than Contracts Clause claims, for the reasons stated in the Contracts Clause

section, these provisions of the EHPA are not arbitrary or irrational.104

           In its Reply Brief, HAPCO raises several new and more specific arguments in support of

its claim that the EHPA is not rationally related to the City’s legitimate interest in protecting the

public health and economic welfare. Although “arguments raised for the first time in a Reply

Brief” are ordinarily “waived,” the Court will briefly explain why Plaintiff is unlikely to succeed

on the merits of any of these arguments.105

           First, even though Plaintiff argues that “[i]t defies logic that eliminating contractually

bargained-for (and statutory) rights to interest and late fees bears any rational relation to

prohibiting evictions, especially because the eviction moratorium already does that,” it is not

irrational for the City to assume that the fear of accumulating interest and late fees would cause

many tenants who are experiencing a COVID-19 financial hardship to self-evict and not take

advantage of the Act’s protections.106


103
      Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-2] at 32–33.
104
   Sidamon-Eristoff, 669 F.3d at 369; see also Legal Asset Funding, LLC v. Travelers Cas. & Sur. Co., 155 F. Supp.
2d 90, 100 (D.N.J. 2001) (citing Pension Ben. Guar. Corp. v. R.A. Gray & Co., 467 U.S. 717, 733 (1984)).
105
  Hayes v. Silvers, Langsam & Weitzman, P.C., 441 F. Supp. 3d 62, 67 n.4 (E.D. Pa. 2020) (citing Laborers’ Int’l
Union of N. Am. v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994); In re BlackRock Mut. Funds Advisory
Fee Litig., 327 F. Supp. 3d 690, 736 n.42 (D.N.J. 2018)).
106
      Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 16.



                                                          21
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 22 of 34




            Second, Plaintiff argues that the restriction in Bill No. 200305––which sets up the

hardship repayment program––making it unlawful for landlords to take “any steps in furtherance

of recovering possession of a residential premises” is unrelated to the City’s interests because the

City’s purpose for the Act only supports halting the actual eviction, not the process leading up to

the eviction.107 However, as “[o]ver half (54%) of all legal evictions are the result of a default

judgment entered against a tenant,” it is not irrational to completely pause the eviction process to

ensure that tenants take advantage of the Act and do not self-evict upon the initiation of the

eviction proceedings.108

            Third, Plaintiff argues that the Act violates the Due Process Clause because there is no

way for landlords “to substantiate a claim of COVID-related financial hardship.”109 However, the

certifications of hardship must comply with Section 1-108 of the Philadelphia Code which

require certifications to be sworn to under oath and, in any event, it is not arbitrary and irrational

for the City to not provide landlords with the means of challenging whether tenants have truly

experienced a COVID-19 financial hardship.

            Finally, Plaintiff argues that the Act is not “rationally related to preventing the spread of

COVID-19” because “the Act provides relief to tenants who were struggling to meet their rent

obligations as far back as March 1, 2020 – before the coronavirus ravaged the United States and

before any declaration of emergency in Philadelphia or Pennsylvania.”110 On March 6, 2020,

Governor Wolf issued a Proclamation of Disaster Emergency; the City’s determination that

beginning relief on March 1, as opposed to March 6, for residents who have suffered a COVID-


107
      Id. at 17 (quoting Ex. E, Am. Compl. [Doc. No. 21-5] at 7).
108
      Ex. 2.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 16; see also Lord Aff. [Doc. No. 29-
1].
109
      Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 18.
110
      Id.



                                                           22
          Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 23 of 34




19 financial hardship is not irrational.111 Therefore, Plaintiff’s due process claims are unlikely to

succeed on the merits.

                  3. Takings Clause

         Plaintiff argues that the EHPA violates the Takings Clauses of the federal and

Pennsylvania Constitutions. However, whether Plaintiff’s claim has a likelihood of success on

the merits is irrelevant at this stage; the Supreme Court in Knick v. Township of Scott,

Pennsylvania recently explained that although “[a] property owner has an actionable Fifth

Amendment takings claim when the government takes his property without paying for it”

“[g]overnments need not fear that our holding will lead federal courts to invalidate their

regulations as unconstitutional. As long as just compensation remedies are available—as they

have been for nearly 150 years—injunctive relief will be foreclosed.”112 Therefore, Plaintiff’s

motion for injunctive relief based on a violation of the Takings Clause will be denied.113

                  4. Preemption

         Plaintiff asserts that the EHPA is preempted by the Pennsylvania Landlord-Tenant Act.

The Pennsylvania Supreme Court has explained that “[t]here are three generally recognized types



111
   See Ferguson v. Skrupa, 372 U.S. 726, 730 (1963) (“The doctrine that prevailed in Lochner, Coppage, Adkins,
Burns, and like cases—that due process authorizes courts to hold laws unconstitutional when they believe the
legislature has acted unwisely—has long since been discarded. We have returned to the original constitutional
proposition that courts do not substitute their social and economic beliefs for the judgment of legislative bodies, who
are elected to pass laws.”).
112
   -- U.S. --, 139 S. Ct. 2162, 2167, 2179 (2019); see also Willowbrook Apartment Associates, LLC v. Mayor and
City Council of Baltimore, No. 20-1818, 2020 WL 3639991, at *3 (D. Md. July 6, 2020) (explaining that the “proper
remedy for a Takings violation is not injunctive relief, but rather monetary damages”). Likewise, because “the
declaratory relief sought by Plaintiff[] . . . would be the functional equivalent of injunctive relief . . . [t]he Supreme
Court’s decision in Knick forecloses such relief.” Cnty. of Butler v. Wolf, No. 20-677, 2020 WL 2769105, at *4
(W.D. Pa. May 28, 2020).
113
   The “Pennsylvania Supreme Court has consistently relied upon the decisions of the United States Supreme Court
in deciding cases implicating the Takings Clause in the Pennsylvania Constitution. See Smith v. Cortes, 879 A.2d
382, 385 (Pa. Commw. Ct. 2005) (citing In the Matter of Condemnation of the Municipality of Penn Hills, 870 A.2d
400 (Pa. Commw. Ct. 2005)), aff’d sub nom. Smith v. Cortez, 901 A.2d 980 (Pa. 2006). Therefore, the Pennsylvania
Supreme Court would likely reach the same conclusion.



                                                           23
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 24 of 34




of preemption: (1) express or explicit preemption, where the statute includes a preemption

clause, the language of which specifically bars local authorities from acting on a particular

subject matter; (2) conflict preemption, where the local enactment irreconcilably conflicts with

or stands as an obstacle to the execution of the full purposes of the statute; and (3) field

preemption, where analysis of the entire statute reveals the General Assembly’s implicit intent to

occupy the field completely and to permit no local enactments.”114 According to Plaintiff “the

Act directly conflicts with the Landlord-Tenant Act in two key respects.”115

            First, Plaintiff argues that Article III of the Landlord-Tenant Act––which provides that

“[a]ny landlord may recover from a tenant rent in arrears in an action of assumpsit as debts of

similar amount are by law recoverable” and that “[i]n any such action, interest at the legal rate on

the amount of rent due may be allowed if deemed equitable under the circumstances of the

particular case”––preempts the EHPA’s temporary prohibition on late fees and interest on late

rent.116 However, the Landlord-Tenant Act only allows interest if it is “deemed equitable under

the circumstances of the particular case”; it does not require that interest be paid (and there is no

mention of late fees).117 The City’s determination that it would be inequitable to require a tenant




114
    Hoffman Min. Co. v. Zoning Hearing Bd. of Adams Twp., Cambria Cnty., 32 A.3d 587, 593–94 (Pa. 2011)
(citations omitted).
115
   Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 21. Express and field
preemption do not apply to challenges to local legislation based on the Landlord-Tenant Act. See Berwick Area
Landlord Ass’n v. Borough of Berwick, 48 A.3d 524, 534 (Pa. Commw. Ct. 2012) (“The Landlord Tenant Act does
not state on its face that local legislation is forbidden. And there is no indication that municipalities must not
supplement the area.”).
116
      68 Pa. Stat. § 250.301.
117
   Id.; see also Tsung Tsin Ass’n v. Luen Fong Produce, Inc., 2019 WL 1531884, at *2 n.3 (Pa. Super. Ct. Apr. 9,
2019) (“We note that while the law of contracts governs unpaid rent, equity governs whether a landlord can collect
interest on the amount of unpaid rent.”).



                                                        24
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 25 of 34




who has experienced a COVID-19 financial hardship to pay interest or late fees does not conflict

with the Landlord-Tenant Act.118

            Second, Plaintiff argues that Article V of the Landlord-Tenant Act, which provides the

process for summary eviction proceedings, preempts the EHPA’s limitations on evictions. This

argument is foreclosed by the Pennsylvania Supreme Court’s decision in Warren v. City of

Philadelphia.119 In 1955, Philadelphia passed a rent control ordinance that sought “to regulate

and control housing accommodations and evictions by establishing maximum rents and

prohibiting evictions except on certain grounds.”120 Among others, an association of property

owners in Philadelphia filed suit seeking an injunction on the purported basis that the ordinance

was invalid because it conflicted with the Landlord-Tenant Act. The Pennsylvania Supreme

Court rejected this argument and explained that the Landlord-Tenant Act “sets up the procedure

whereby a landlord may repossess premises if he has a right to evict the tenant. The substantive

law as to when he has a right to evict is not touched upon.”121 Therefore, because the City of




118
    Plaintiff also argues that “tying the late fee and interest waiver to the certification of financial hardship does not
automatically make the waiver ‘equitable”’ because “[t]he Act provides no verification or enforcement mechanism
for the certification, except that it must be signed pursuant to Section 1-108 of the Philadelphia Code.” Pl.’s
Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 22–23. However, considering that,
in this Court, an affidavit given under oath is reliable enough to be introduced against a criminal defendant, the
Court cannot conclude that a certification of hardship that complies with Section 1-108 of the Philadelphia Code is
unreliable. See, e.g., United States v. Hicks, 510 F. App’x 167, 173 (3d Cir. 2013) (citation omitted). In any event, as
explained, the EHPA’s provision barring landlords from charging tenants who have experienced a COVID-19
financial hardship does not conflict with the Landlord-Tenant Act because the City determined that requiring interest
would be inequitable and the Landlord-Tenant Act only allows for interest when it is deemed equitable. The
preemption inquiry concerns whether the City’s legislation conflict with the Landlord-Tenant Act, not whether the
Court agrees with the City’s enactment. Compare Warren, 115 A.2d at 221–22 (explaining that the rent control
ordinance of 1955 was not preempted by the Landlord-Tenant Act without ruling on the merits of whether the
ordinance was lawful), with Warren v. City of Phila., 127 A.2d 703, 706 (Pa. 1956) (ruling that a 1956 ordinance
extending the imposition of rent controls to 1957 was “invalid, arbitrary and void” because no emergency existed).
119
      115 A.2d 218.
120
      Id. at 219 n.1.
121
      Id. at 221; see also Berwick, 48 A.3d at 534–35.



                                                           25
             Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 26 of 34




Philadelphia has the right “to ordain controls upon rents and evictions,” the Court explained that

the ordinance was not preempted.122

            As in Warren, the EHPA fits squarely within the City of Philadelphia’s power. Pursuant

to the EHPA, until August 31, 2020, landlords temporarily lack the right to evict certain tenants

unless there is imminent harm; until May 31, 2020, landlords do not have the right to evict

tenants who are on a hardship repayment plan and who meet their obligations under the plan;

and, until December 31, 2020, if the City sets up an eviction diversion program, landlords would

not have the right to evict certain tenants unless they participate in the program. Accordingly, the

EHPA does not conflict with the eviction procedures set forth in the Landlord-Tenant Act

because it only regulates when landlords have the right to evict. For the same reason, Plaintiff’s

argument that the EHPA “bars landlords from demanding rent during the emergency period and

for an additional nine months after the fact” even though the Landlord-Tenant Act allows a

landlord to repossess land “upon the failure of the tenant, upon demand, to satisfy any rent

reserved and due”123 is foreclosed––Warren expressly held that Landlord-Tenant Act does not

provide the “substantive law as to when [a landlord] has a right to evict.”124 Therefore, HAPCO

has not shown a likelihood of success on the merits of its claim that the eviction-related

provisions of the EHPA are preempted.




122
      Id. at 222.
123
   Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 21–22 (quoting 68 P.S. §
250.501).
124
   115 A.2d at 221. The Court also notes that the EHPA only prohibits landlords from seeking late fees, interest, and
similar charges; it does not impose limitations on landlords’ ability to seek and collect monthly rent. Moreover,
pursuant to the EHPA, a tenant who takes advantage of the Act’s protections is not considered to be overdue on their
rent. See Ex. E, Am. Compl. [Doc. No. 21-5] at 5 (explaining that a tenant who enters into a hardship repayment
agreement “shall be considered in full compliance with any payment obligations under such tenant’s lease.”).



                                                        26
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 27 of 34




           B. HAPCO’s Irreparable Harm

           “In order to demonstrate irreparable harm the plaintiff must demonstrate potential harm

which cannot be redressed by a legal or an equitable remedy following a trial. The preliminary

injunction must be the only way of protecting the plaintiff from harm.”125 “The requisite feared

injury or harm must be irreparable — not merely serious or substantial, and it must be of a

peculiar nature, so that compensation in money cannot atone for it.”126 “Thus, a litigant seeking

injunctive relief must ‘articulate and adduce proof of actual or imminent harm which cannot

otherwise be compensated by money damages . . . to sustain its substantial burden of showing

irreparable harm.”’127 The preliminary injunction standard requires the plaintiff to make a clear

showing that “it is more likely than not to suffer irreparable harm in the absence of preliminary

relief.”128

           HAPCO provides two theories of irreparable harm: that the violation of constitutional

rights satisfies the requirement of showing irreparable harm and that landlords will also face

“irreparable harm if properties are foreclosed upon and landlords are saddled with the resulting

effects on their livelihood and creditworthiness.”129 However, even assuming that a violation of




125
      Checker Cab of Philadelphia Inc. v. Uber Techs., Inc., 643 F. App’x 229, 232 (3d Cir. 2016) (citation omitted).
126
  Kamdem-Ouaffo v. Task Mgmt. Inc, 792 F. App’x 218, 221 (3d Cir. 2019) (quoting Campbell Soup Co. v.
ConAgra, Inc., 977 F.2d 86, 91–92 (3d Cir. 1992)).
127
      Id. (quoting Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 102–03 (3d Cir. 1988)).
128
      Reilly, 858 F.3d at 179.
129
      Mem. of Law in Supp. of Pl. HAPCO’s Mot. for a Prelim. Inj. [Doc. No. 22-2] at 34–35.



                                                           27
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 28 of 34




the constitutional rights at issue can constitute irreparable harm,130 as explained above, HAPCO

has failed to demonstrate that its members are suffering from a constitutional harm.131

           Moreover, although it is true that the foreclosure of property can constitute irreparable

harm because property is unique,132 HAPCO has failed to show that its members are more likely

than not to suffer such irreparable harm.133 HAPCO relies exclusively on the Declaration of

Victor Pinckney, a HAPCO member, which states that “HAPCO members rely on rental

payments to pay mortgages, property taxes and other expenses for their properties.”134 According




130
   See New Jersey Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 388 (3d Cir. 2012) (explaining that
even though the plaintiffs had shown a likelihood of success on the merits of their Contracts Clause claim they still
had to show irreparable harm) ); Acierno v. New Castle Cnty., 40 F.3d 645, 647 n.2 (3d Cir. 1994) (reversing a
district court’s preliminary injunction because of a lack of irreparable harm without reversing the district court’s
determination that the plaintiff established a likelihood of success on the merits on his substantive due process
claim).
131
  Although the Court did not consider the merits of Plaintiff’s Takings Clause claim, it is black letter law that a
Takings Clause violation does not constitute irreparable harm for purposes of obtaining injunctive relief because
monetary damages is the proper remedy for such a violation. Knick, 139 S. Ct. at 2176–77.
132
  See Shvartser v. Lekser, 308 F. Supp. 3d 260, 267 (D.D.C. 2018) (citing Patriot–BSP City Ctr. II v. U.S. Bank
Nat. Ass’n, 715 F. Supp. 2d 91, 95–96 (D.D.C. 2010); Peterson v. D.C. Lottery & Charitable Games Control Bd.,
No. 94-1643, 1994 WL 413357, at *4 (D.D.C. July 28, 1994)).
133
      See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).
134
    Decl. of Victor Pinckney [Doc. No. 22-3] at 3. Although the parties do not mention standing in their briefings,
federal courts “have an obligation to assure themselves of litigants’ standing under Article III” and this obligation
requires courts to raise the issue of standing sua sponte. Wayne Land & Mineral Grp., LLC v. Delaware River Basin
Comm’n, 959 F.3d 569, 574 (3d Cir. 2020) (cleaned up). As HAPCO is asserting injury on behalf of its members,
i.e., organization standing, it must satisfy three requirements: “(1) the organization’s members must have standing to
sue on their own; (2) the interests the organization seeks to protect are germane to its purpose, and (3) neither the
claim asserted nor the relief requested requires individual participation by its members.” Blunt v. Lower Merion Sch.
Dist., 767 F.3d 247, 279 (3d Cir. 2014) (citations omitted). HAPCO satisfies the first requirement because, based on
the Pinckney Declaration, it has made “specific allegations establishing that at least one identified member had
suffered or would suffer harm.” Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009). HAPCO also satisfies the
second prong because the interests it seeks to protect are germane to its purpose of advocating for landlords. Under
the third prong, “the association must demonstrate that neither its claims nor its requested relief ‘requires the
participation of individual members in the lawsuit.”’ Am. Chiropractic Ass’n v. Am. Specialty Health Inc., 625 F.
App’x 169, 176 (3d Cir. 2015) (quoting Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977)).
“Where associations seek injunctive or declaratory relief . . . participation of the individual members ‘may be
unnecessary.”’ Id. (quoting Pennsylvania Psychiatric Soc. v. Green Spring Health Servs., Inc., 280 F.3d 278, 284
n.3 (3d Cir. 2002)). “This is particularly true where . . . a broad based change in procedure rather than individualized
injunctive relief is sought.” Action All. of Senior Citizens of Greater Philadelphia v. Snider, No. 93-4827, 1994 WL
384990, at *3 (E.D. Pa. July 18, 1994). Because HAPCO is seeking to enjoin entirely a municipal ordinance, at this
stage, it has standing to seek the requested relief.



                                                            28
             Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 29 of 34




to HAPCO, “[t]he obvious result of not having the rental payments to meet those expenses is

foreclosure and tax delinquency.”135

            However, Pinckney’s Declaration is insufficient to show irreparable harm. First, HAPCO

has not shown that all of its members will be irreparably harmed. In Adams v. Freedom Forge

Corp., the Third Circuit reviewed a District Court’s decision granting a preliminary injunction to

approximately 136 former employees (and their spouses) of Freedom Forge Corporation who

asserted that “Freedom Forge induced them into early retirement with oral assurances that their

health insurance benefits would continue essentially unmodified until death, without informing

them that it actually retained the power to amend or eliminate the benefits program

altogether.”136 The Court of Appeals explained that “in the absence of a foundation from which

one could infer that all (or virtually all) members of a group are irreparably harmed, we do not

believe that a court can enter a mass preliminary injunction.”137 Therefore, the Third Circuit

reversed the District Court because:

            [T]here was insufficient evidence from which the District Court could infer that
            all the plaintiff-retirees and their spouses (in whose favor the injunction ran) were
            in such financial straits that they would be forced to choose between medical care
            and other necessities. In order to obtain a preliminary injunction that would apply
            to each one of them, the plaintiffs would have had to present affidavits or other
            evidence from which one could at least infer that each of them was so threatened.
            Instead, the plaintiffs only presented evidence from which a court could infer that
            some of them were threatened with harm.138

            Here, Pinckney’s Declaration fails to establish a foundation for which the Court could

infer that the nearly 1,900 HAPCO members are all in the same situation. After all, the financial




135
      Pl.’s Omnibus Reply Mem. in Further Supp. of Mot. for Prelim. Inj. [Doc. No. 34] at 7.
136
      204 F.3d 475, 479 (3d Cir. 2000).
137
      Id. at 487.
138
      Id. at 488.



                                                          29
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 30 of 34




situation of HAPCO’s members assuredly varies and, as explained below, many landlords are

protected from foreclosure by different government programs.139

           Second, even accepting Pinckney’s assertion that all of HAPCO’s members rely on rental

payments to pay the expenses on their properties, the Court cannot credit HAPCO’s “obvious

result” because the Third Circuit has held that “[t]he law does not take judicial notice of matters

of ‘common sense,’ and common sense is no substitute for evidence. A preliminary injunction

may not be based on facts not presented at a hearing, or not presented through affidavits,

deposition testimony, or other documents, about the particular situations of the moving

parties.”140 Pinckney’s Declaration can only establish that HAPCO’s members rely on rental

payments for their expenses; it cannot establish that the consequence of the EHPA will be

foreclosures. Therefore, because “[t]he risk of irreparable harm cannot be speculative . . . the

Court cannot assume irreparable harm will arise from an otherwise economic injury compensable

by damages.”141

           Third, a close inspection of HAPCO’s “obvious result” reveals that it is not so obvious.

The EHPA’s eviction moratorium concludes August 31, 2020, which is the same date that the

Governor’s eviction moratorium is set to conclude and, in any event, the Philadelphia Municipal




139
    See id. Moreover, the Court cannot accept Pinckney’s conclusory statement as evidence that all of HAPCO’s
members are in the same position. See Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197 (3d Cir. 1990)
(citing De Beers Consol. Mines v. United States, 325 U.S. 212, 222 (1945)); see also Maldonado v. Ramirez, 757
F.2d 48, 51 (3d Cir. 1985) (explaining that an affidavit that “fails to show any personal knowledge” by the affiant is
conclusory).
140
      Adams, 204 F.3d at 487.
141
   Asian-Am. Licensed Beverage Ass’n v. Pennsylvania, No. 05-2135, 2005 WL 3077246, at *6 (M.D. Pa. Nov. 3,
2005) (citing Adams, 204 F.3d at 488). The Court notes that Pinckney’s Declaration does not either support this
speculation as to himself because it establishes that he has tenants who have failed to pay rent during the COVID-19
emergency period but there is no indication that any of his properties have been foreclosed on or are at risk of
foreclosure. Decl. of Victor Pinckney [Doc. No. 22-3] at ¶ ¶ 22–23; see also Ex. 5.Z, City of Philadelphia’s
Response in Opposition [Doc. No. 28-6] at 4.



                                                          30
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 31 of 34




Court has announced that it will not hear new eviction filings until November 16, 2020.142

Likewise, because mediation is already part of the eviction process, and the EHPA’s eviction

diversion program would only cause a short delay in obtaining an eviction, this provision will not

cause irreparable harm.143 Thus, even accepting that HAPCO’s members rely on rental payments

to pay their mortgages, HAPCO is left with the speculation that the EHPA’s temporary

restrictions on collecting late fees and interest (which are small and inconsistent sums of money),

and its temporary requirement for landlords to participate in a hardship repayment plan with

those tenants who can provide documentation of a COVID-19 financial hardship (which provides

landlords with all back rent), will lead to all of its members facing foreclosures.144

           Moreover, HAPCO’s speculation cannot support an injunction given the evidence of a

myriad of programs currently protecting landlords from foreclosure.145 Governor Wolf has issued

an executive order staying the filing of all new mortgage foreclosures through August 31,

2020146 and many properties are also protected by the Federal Housing Administration’s

foreclosure moratorium that is also currently in place until August 31, 2020.147 The Coronavirus


142
   See Ex. 5.S, City of Philadelphia’s Response in Opposition [Doc. No. 28-6]. In fact, in a July 2, 2020 article,
Pinckney explained that even if the Municipal Court had opened on July 6, as scheduled, there was a “good chance”
that “he wouldn’t have reclaimed his units until November or December and wouldn’t have been able to collect rent
until he could lease units again in January or February.” Ex. 5.Z, City of Philadelphia’s Response in Opposition
[Doc. No. 28-6] at 5.
143
      Ex. 2.A, City of Philadelphia’s Response in Opposition [Doc. No. 28-3] at 16.
144
   The Court notes that as, upon application, the Philadelphia Code already allows for the payment of judgment in
installments over twelve months, it is unclear that the EHPA’s hardship repayment plan make it more likely that
landlords will obtain back rent any slower than they would in the absence of the Act. See Pa. R. Philadelphia Mun.
Ct. R.C.P. 123.
145
      See Adams, 204 F.3d at 488.
146
   Order of the Governor of the Commonwealth of Pennsylvania Staying Notice Requirements for Specified
Actions Related to the Dispossession of Property (July 9, 2020), https://www.governor.pa.gov/wp-
content/uploads/2020/07/20200709-TWW-eviction-order.pdf (last accessed August 27, 2020).
147
   Auracle Homes, LLC v. Lamont, No. 20-00829, 2020 WL 4558682, at *2 (D. Conn. Aug. 7, 2020) (citing Press
Release, Dep’t of Hous. & Urban Dev., FHA Extends Foreclosure and Eviction Moratorium for Single Family
Homeowners for Add’l Two Months (June 17, 2020),
https://www.hud.gov/press/press releases media advisories/HUD No 20 081).



                                                           31
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 32 of 34




Aid, Relief and Economic Security Act (“CARES Act”) also provides relief. Homeowners with a

“federally backed mortgage,” which are 70% of the mortgages in the current market,148 “may

seek a 180-day forbearance on their loan, with an additional 180-day extension at the

homeowner’s request” for buildings with less than five units,149 and the “borrower of a

residential mortgage loan that is secured by a lien against a property comprising 5 or more

dwelling units,” can request forbearance for up to 90 days.150 Many borrowers of non-federal

backed mortgages are also receiving relief as private institutions are also offering protections

including grace periods for mortgages and foreclosure moratoriums.151

           Numerous other programs protect landlords. In May, the COVID-19 Emergency Rental

Assistance Program provided rental payments to Philadelphia landlords for 4,000 households.152

The CARES Rent Relief Program, which is set to pay $28.45 million in rental assistance directly

to Philadelphia landlords, went into effect in June.153 The Landlord Working Capital Loan

Program allows Philadelphia landlords who own 15 or fewer residential rental units to obtain low




148
   Frequently Asked Questions about the Federal Response to the Coronavirus (COVID-19) Pandemic, U.S. HOUSE
COMMITTEE ON FINANCIAL SERVICES (April 1, 2020),
https://financialservices.house.gov/news/documentsingle.aspx?DocumentID=406472 (visited August 27, 2020).
149
      Auracle, 2020 WL 4558682, at *2 (citing 15 U.S.C. § 9056(b)).
150
      15 U.S.C. § 9057.
151
    Coronavirus Updates, OFFICE OF ATTORNEY GENERAL COMMONWEALTH OF PENNSYLVANIA,
https://www.attorneygeneral.gov/COVID19/ (last visited Aug. 27, 2020); see also Frequently Asked Questions
about the Federal Response to the Coronavirus (COVID-19) Pandemic, U.S. HOUSE COMMITTEE ON FINANCIAL
SERVICES (April 1, 2020), https://financialservices.house.gov/news/documentsingle.aspx?DocumentID=406472
(“[S]ome lenders are voluntarily aligning the relief they are providing with the relief provided for federally backed
mortgages, so it is still possible that homeowners without federally backed mortgages will have access to similar
relief.”) (last visited August 27, 2020).
152
   City Provides Update on COVID-19 for Saturday, May 30, 2020, CITY OF PHILADELPHIA (May 30, 2020),
https://www.phila.gov/2020-05-30-city-provides-update-on-covid-19-for-saturday-may-30-2020/ (last visited
August 27, 2020).
153
   Phase 2 of Rental Assistance for Tenants Affected by COVID-19, CITY OF PHILADELPHIA (June 29, 2020),
https://www.phila.gov/2020-06-29-phase-2-of-rental-assistance-for-tenants-affected-by-covid-19/ (last visited
August 27, 2020).



                                                          32
         Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 33 of 34




interest loans of up to $10,000 with no payment due for the first six months.154 The COVID-19

Working Capital Access Program provided landlords with interest free loans of up to

$100,000.155 The Small Business Administration’s Economic Injury Disaster Loan Program

provides businesses with fewer than 500 employees low interest loans of up to $2 million156 and

prior to August 8, 2020, landlords could take out forgivable loans to pay their employees through

the Payroll Protection Program.157 Under the CARES Act, landlords are also able to defer paying

payroll taxes until December 31, 2020.158 Moreover, Philadelphia’s Foreclosure Diversion

Program is also available to HAPCO members who, despite these numerous other programs, face

foreclosure.159

        In sum, Pinckney’s Declaration is insufficient to make any inferences about all 1,900

HAPCO members, the Court cannot accept HAPCO’s speculation that the obvious result of a

landlord’s inability to immediately collect all payments owed under the lease will lead to

foreclosure, and the evidence in the record demonstrates the fallacy of HAPCO’s speculation.

Therefore, because HAPCO has failed to show that its members are more likely than not to



154
   Landlord Working Capital Loan Program, IMPACT, http://www.impactservices.org/loan-fund/landlord-working-
capital/#1543357448177-eeb96dfc-3e19 (last visited Aug. 27, 2020); see also Decl. of Gregory Heller, Ex. 3, City
of Philadelphia’s Response in Opposition [Doc. No. 28-4] at ¶ ¶ 10–12.
155
   COVID-19 Working Capital Access Program, PENNSYLVANIA DEPARTMENT OF COMMUNITY AND ECONOMIC
DEVELOPMENT, https://dced.pa.gov/programs/covid-19-working-capital-access-program-cwca/ (last visited Aug. 27,
2020).
156
   Economic Injury Disaster Loans, U.S. SMALL BUSINESS ADMINISTRATION, https://www.sba.gov/funding-
programs/loans/coronavirus-relief-options/economic-injury-disaster-loans (last visited Aug. 27, 2020).
157
   Paycheck Protection Program, U.S. SMALL BUSINESS ADMINISTRATION, https://www.sba.gov/funding-
programs/loans/coronavirus-relief-options/paycheck-protection-program (last visited Aug. 27, 2020).
158
   Deferral of employment tax deposits and payments through December 31, 2020, IRS,
https://www.irs.gov/newsroom/deferral-of-employment-tax-deposits-and-payments-through-december-31-2020 (last
visited Aug. 27, 2020).
159
   Ex. 6, City of Philadelphia’s Response in Opposition [Doc. No. 28-7]. For example, a landlord whose tenant is
making use of a hardship repayment plan and, therefore, will receive all back rent by May would have the
opportunity to mediate with their lender and negotiate a payment plan that tracks the tenant’s hardship repayment
plan.



                                                        33
            Case 2:20-cv-03300-CMR Document 37 Filed 08/28/20 Page 34 of 34




suffer from foreclosures as a result of the EHPA, it has failed to meet its burden of showing that

it faces irreparable harm.160

      IV.      CONCLUSION

            Based on the current record, and considering all of the relevant circumstances, HAPCO

has not shown that the extraordinary remedy of a preliminary injunction is warranted. An order

will be entered.




160
   Because Plaintiff has failed to satisfy the two “gateway factors,” the Court need not “consider[] the remaining
two factors.” Reilly, 858 F.3d at 179; Verma v. Doll, No. 20-14, 2020 WL 1814149, at *3 (M.D. Pa. Apr. 9, 2020)
(“Only if these ‘gateway factors’ are satisfied may the court consider the third and fourth factors.”).



                                                        34
